1
2
3                                                                              JS-6
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
10
11   DAVID ALLSOP, an individual;                  CASE NUMBER: 2:20-cv-00399 DSF-
                                                   JPR
12                        Plaintiff,
13   v.                                            ORDER REMANDING CASE TO
                                                   LOS ANGELES COUNTY
14   TARGET STORES, a business                     SUPERIOR COURT
     entity; and DOES 1 to 100 inclusive           State Court Complaint Filed:
15                                                 August 1, 2019
                          Defendants.
16
17
18
19          Having considered the stipulation between Plaintiff DAVID ALLSOP and
20   Defendant TARGET CORPORATION, and good cause appearing therefor:
21          IT IS HEREBY ORDERED that Plaintiff DAVID ALLSOP, as a result of
22   the alleged incident and subsequent claim all described more fully in the
23   Complaint filed in the Superior Court of the State of California, County of Los
24   Angeles, Case No. 19STCV27051 (“State Court”), entitled DAVID ALLSOP v.
25   TARGET CORPORATION, et al. (the “State Court Action”), has incurred total
26   damages, if any, that do not, and will never be claimed to, exceed $75,000.00.
27   ///
28   ///
                                                   1
     ______________________________________________________________________________________________
1           Accordingly, this case does not meet the jurisdictional requirements for
2    removal as defined in 28 U.S.C. §1332(a), and this matter is hereby remanded to
3    the Superior Court of California, County of Los Angeles.
4
5
6    Dated: January 24, 2020                         ________________________________
                                                      Hon. Dale S. Fischer
7                                                     United States District Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
     ______________________________________________________________________________________________
1
2                                     PROOF OF SERVICE
3          I am a citizen of the United States. My business address is Nicolson Law
     Group, PC, 21650 Oxnard Street, Suite 1410, Woodland Hills, California 91367. I
4    am employed in the County of Los Angeles where this service occurs. I am over
     the age of 18 years, and not a party to the within cause.
5
6          On the date set forth below, according to ordinary business practice, the
     below entitled document was served, as follows:
7
     [PROPOSED] ORDER REMANDING CASE TO LOS ANGELES COUNTY
8
                        SUPERIOR COURT
9
10         (BY CM/ECF) I hereby certify that on this date, I electronically filed the
            foregoing with the Clerk of the Court using the CM/ECF system which will s
11          end notification of such filing to the e-mail addresses denoted on the
            Electronic Mail notice list, and I hereby certify that I have mailed the
12          foregoing document or paper via the United States Postal Service to the non-
            CM/ECF participants (if any) indicated on the Manual Notice list.
13
14          (BY FAX) I transmitted via facsimile, from facsimile number (818) 858-
            1124, the document(s) to the person(s) on the attached service list at the fax
15          number(s) set forth therein, on this date before 5:00 p.m. A statement that
            this transmission was reported as complete and properly issued by the
16          sending fax machine without error is attached to this Proof of Service.
            (BY E-MAIL) On this date, I personally transmitted the foregoing
17          document(s) via electronic mail to the e-mail address(es) of the person(s) on
            the attached service list.
18
           (BY MAIL) I am readily familiar with my employer’s business practice for
19          collection and processing of correspondence for mailing with the U.S. Postal
            Service, and that practice is that correspondence is deposited with the U.S.
20          Postal Service the same day as the day of collection in the ordinary course of
            business. On this date, I placed the document(s) in envelopes addressed to
21          the person(s) on the attached service list and sealed and placed the envelopes
            for collection and mailing following ordinary business practices.
22
23
     James W. Vititoe, Esq.
24   Vititoe Law Group
     5707 Corsa Avenue
25
     Second Floor
26   Westlake Village, CA 91362
     Telephone Number: (818) 991-8900
27
     Facsimile Number: (818) 991-6200
28   Email: jim@vititoe.com
                                                   3
     ______________________________________________________________________________________________
1    Attorneys for Plaintiff, David Allsop
2
            (BY PERSONAL SERVICE) On this date, I delivered by hand envelope(s)
3           containing the document(s) to the persons(s) on the attached service list.
4           (BY OVERNIGHT DELIVERY) On this date, I placed the documents in
            envelope(s) addressed to the person(s) on the attached service list, and caused
5           those envelopes to be delivered to an overnight delivery carrier, with delivery
6           fees provided for, for next-business-day delivery to whom it is to be served.
7          (Federal) I declare under penalty of perjury under the laws of the United
            States of America that the foregoing is true and correct.
8
9           Executed on January 23, 2020, at Los Angeles, California.

10
11                                                 /s/ Cheryl C. Crowley
12                                                   Cheryl C. Crowley

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   4
     ______________________________________________________________________________________________
